Citation Nr: 0504030	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-16 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for Behcet's Syndrome, 
including uveitis, aphthous ulcers, and bilateral knee 
arthralgia, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1990.  This appeal arises from a March 2003 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's Behcet's Syndrome is manifested primarily 
by complaints of joint pain and swelling, subjective reports 
of uveitis, healed lesions on the lower back, and active 
ulceration from his knees to his ankles; the objective 
evidence does not confirm exacerbations lasting at least a 
week in duration and occurring at least twice yearly, joint 
impairment manifested by compensable limitation of motion; at 
least 20 percent of the veteran's body, or of exposed areas, 
affected by skin lesions, systemic therapy required for a 
total duration of six weeks or more during a one year period; 
or active uveitis or iritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
Behcet's Syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§  4.84a, 4.88b, Diagnostic 
Codes 6000, 6003, 6350, 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in February 2003 and May 2003, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The March 2004 statement of the case (SOC) and the February 
2003 and May 2003 VCAA letters notified the appellant of the 
relevant laws and regulations pertinent to his claim for an 
increased rating, and essentially advised him of the evidence 
necessary to substantiate his claim.  The SOC and VCAA 
letters notified the appellant of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the actions.  
VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection for Behcet's Syndrome, with history of 
uveitis, aphthous ulcers, and bilateral knee arthralgia, was 
granted by the RO in August 1994, at which time a 
noncompensable evaluation was assigned, effective from 
December 1993.  A rating decision dated in September 2000 
increased the evaluation to 10 percent from December 1993.  
The veteran filed his current claim for an increased 
evaluation in January 2003.  

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule). 

When a condition is not listed in the Schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  The veteran's service 
connected Behcet's Syndrome has been rated as analogous to 
systemic lupus erythematosus under Diagnostic Code 6350.  The 
10 percent rating currently in effect contemplates 
exacerbations once or twice a year, or a disability that has 
been symptomatic during the past two years.  38 C.F.R. § 
4.88b, Diagnostic Code 6350 (2004).  The next highest (60 
percent) rating is appropriate for disability manifested by 
exacerbations lasting a week or more and which occur two or 
three times a year.  In addition, the disability can be 
evaluated by combining the evaluations for residuals under 
the appropriate system; VA is to utilize whichever method 
(the criteria set forth in Diagnostic Code 6350, or residuals 
under the appropriate system) results in a higher evaluation.  
38 C.F.R. § 4.88b, Note, Diagnostic Code 6350 (2004).

An April 1999 physical examination noted no oral ulcers.  The 
extremities were without edema, and the skin showed no 
obvious lesions.

On a March 2000 VA outpatient treatment record, the veteran 
reported his last outbreak of Behcet's Syndrome was one month 
earlier.  He stated that he had 10 to 15 episodes per year.  

A VA examination was conducted in August 2000.  The veteran 
reported that his predominant symptoms were uveitis, aphthous 
ulcers, and joint pain including knee arthralgias.  He stated 
that his symptoms did not always occur concurrently, but that 
approximately eight times per year he had eye irritation, 
mouth ulcers, and joint pain together.  These lasted 
approximately five days and were associated with fever and 
fatigue.  Approximately three to four times per year, he had 
swelling of the knees, ankles, or wrists.  He also reported 
fairly constant back pain.  He last had a severe flair of 
uveitis in 1998.  The veteran reported that he had been 
treated with systemic steroids in the past, the last time 
being in 1994.  He stated that his last flare up of all 
symptoms was in May 2000, with a milder flare-up in June 
2000.  At the present time, he had no symptoms.  On 
examination, no ulcerations or erosions of the nose or mouth 
were seen.  No genital ulcerations were noted.  There was no 
edema of the extremities, and no swelling of the joints.  
There was no tenderness to palpation of the wrists, ankles, 
or knees.  Ranges of motion were full.  Examination of the 
skin showed no rashes, hematoma, petechia, or ulcers.  

A VA eye examination in August 2000 noted that the veteran's 
Behcet's syndrome was currently inactive.  The ocular 
findings were consistent with old inflammation in the left 
eye, which would be consistent with Behcet's, and more likely 
than not the veteran's current level of decreased visual 
acuity, 20/40-1, was related to his prior history of 
inflammation in the left eye related to Behcet's Syndrome.  
Visual loss in the left eye was estimated at approximately 10 
to 15 percent.

In April 2001, an examination noted no oral lesions.  There 
was no edema of the extremities.  The impression noted 
Behcet's disease- stable.  

A November 2002 outpatient treatment record noted the veteran 
was seen seeking help with his alcohol and crack cocaine use.  
No findings or complaints related to Behcet's Syndrome were 
noted.

A VA infectious diseases examination was conducted in March 
2003.  The veteran reported that his last attack of Behcet's 
disease involved an eye flare-up approximately one month 
before and was treated with Prednisone drops.  He reported 
ulcers in his mouth and ears and on his legs, but stated that 
he had not been treated recently for these.  On examination, 
there were no ulcerations in the mouth or ears.  There were 
numerous old healed lesions on his back and some active 
ulcerations of his lower extremities, extending from his 
knees to his ankles.  There was normal range of motion of the 
back, knees, with negative anterior drawer and Lachmann's 
tests.  The impression was Behcet's syndrome by history.

On a VA eye examination in March 2003, the veteran reported 
that it had been years since he had used steroids for his eye 
problems.  Examination showed right eye uncorrected visual 
acuity 20/20, and left eye uncorrected 20/25.  Corrected 
visual acuity was 20/20 bilaterally.  There was no visual 
field deficit.  The examiner stated that the veteran's ocular 
health was within normal limits bilaterally, with no evidence 
of uveitis or iritis present and no permanent damage from 
uveitis noted.

VA outpatient treatment records dated from April 2004 to 
August 2004 do not reflect treatment or complaints related to 
Behcet's Syndrome.

The medical evidence of record does not demonstrate that a 
rating greater than 10 percent is appropriate under Code 
6350.  The current 10 percent evaluation is appropriate where 
the evidence shows exacerbations once or twice per year, or 
where the disability was symptomatic during the past two 
years; this is confirmed by the objective medical records.  
While the veteran has at times reported relatively frequent 
flare-ups of Behcet's Syndrome symptoms, the medical record 
does not actually document this frequency of treatment.  In 
fact, other than the skin findings noted on the March 2003 VA 
examination, and the temporary visual field deficit noted on 
the August 2000 VA eye examination, the record has not 
demonstrated active Behcet's Syndrome symptoms.  The 
objective medical evidence has not shown that his Behcet's 
Syndrome has been manifested by exacerbations lasting a week 
or more and occurring two or three times a year.  Likewise, 
it is not shown that the combined evaluations for residuals 
under the appropriate system are of such severity as to 
warrant a rating in excess of 10 percent.  

The veteran complained at times of joint pain and or swelling 
affecting primarily his knees, however, the VA examinations 
have consistently shown negative knee findings and full 
ranges of joint motion.  Significantly, the VA examinations 
in August 2000, April 2001, and March 2003 did not find any 
musculoskeletal pathology associated with Behcet's Syndrome.  
In the absence of limited or impaired motion, disabilities of 
the joints are primarily considered to be noncompensable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5000 
through 5298 (2004).

The Board has also considered rating the veteran's symptoms 
of skin lesions and uveitis/iritis separately.  

Under Diagnostic Code 7806, dermatitis or eczema is to be 
rated as 10 percent disabling when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas were 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period.  A 30 percent evaluation is appropriate when 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas, is affected, or when systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, has been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent may be warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or when constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, has been required during the past 
12-month period.  38 C.F.R. Diagnostic Code 7806 (2004).

The most recent VA examination report notes the presence of 
old healed lesions of the back and some active ulcerations on 
the legs from the knees to the ankles.  This is consistent 
with the present 10 percent evaluation.  The evidence does 
not show that at least 20 percent of the veteran's body, or 
of exposed areas, was affected, or that systemic therapy was 
required for a total duration of six weeks or more during a 
one year period.  38 C.F.R. Diagnostic Code 7806 (2004).

Similarly, the most recent VA eye examination showed the 
veteran's corrected visual acuity was 20/20 bilaterally, with 
no visual field deficit.  The veteran's ocular health was 
within normal limits and there was no evidence of uveitis or 
iritis present and no permanent damage from uveitis noted.  
Thus, as there is no active pathology, there is no basis for 
an evaluation in excess of 10 percent for uveitis or iritis 
based on visual acuity or field loss, pain, rest 
requirements, or episodic incapacity.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000, 6003 (2004).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to a schedular evaluation in excess 
of 10 percent for Behcet's Syndrome.

The provisions of 38 C.F.R. § 3.321(b)(1) require that when 
the evidence demonstrates such an exceptional or unusual 
disability picture (involving factors like marked 
interference with employment or frequent periods of 
hospitalization) that the normal provisions of the rating 
schedule would not adequately compensate the veteran for a 
service-connected disability, the field station shall submit 
the case to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for review, with each 
being authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.

The Board considered whether the veteran's Behcet's Syndrome 
presents such an exceptional or unusual disability picture so 
as to warrant referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  However, the evidence 
discussed above does not suggest that his Behcet's Syndrome 
presents such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  The disability has not required 
frequent periods of hospitalization, in fact it has not 
required any, and, the record demonstrates that the veteran 
remains employed and the evidence does not demonstrate that 
he experiences marked interference with employment due to his 
Behcet's Syndrome. Hence, referral of the issue is not 
warranted.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


